Citation Nr: 9909927	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of cold 
weather exposure to the fingertips, toes and ears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This appeal arose from a September 1997 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from the residuals of cold weather exposure to the 
fingertips, toes and ears which can be related to his period 
of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of cold 
weather exposure to the fingertips, toes and ears.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

In the instant case, the evidence does not support a finding 
that the veteran was engaged in combat with the enemy.  His 
DD-214 showed that he served with a Signal battalion.  He 
received no combat badges or awards, nor did he receive any 
injuries.  Therefore, it is found that the provisions of 
38 U.S.C.A. § 1154(b) are not for application in the 
veteran's case.

The objective evidence of record included the veteran's 
service medical records, which contained no mention of any 
complaints of or treatment for cold weather injuries.  
Significantly, the separation examination also made no 
mention of any residuals of such injuries.

The veteran sought treatment from VA in August 1996.  He was 
seen for complaints of depression.  A past right wrist 
fracture was also referred to.  However, there was no mention 
of any cold weather injury residuals.

In November 1997, the veteran's private physician submitted 
correspondence.  He indicated that he was treating the 
veteran for hypertension, degenerative arthritis and a 
tingling sensation in the feet and hands.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record does not 
establish the existence of a current disability involving the 
fingertips, toes and ears.  While a private physician noted 
that he was treating the veteran for a "tingling sensation 
in the feet and hands," no diagnosis of a disability was 
made.  Moreover, there is no evidence of any cold weather 
injuries being suffered in service.  The service medical 
records make absolutely no mention of any such injuries.  
Finally, there has been no evidence offered to suggest any 
type of etiological relationship or link between the reported 
"tingling sensation" in the hands and feet and the 
veteran's period of service.  Therefore, it is found that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for the residuals of cold 
weather exposure to the fingertips, toes and ears.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the residuals of cold weather exposure 
to the fingertips, toes and ears is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

